 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   CHRISTOPHER D. BAKER
     Assistant United States Attorney
 4   501 Las Vegas Boulevard So., Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     Fax: (702) 388-5087
 6   Christopher.D.Baker@usdoj.gov

 7   Representing the United States of America

 8                         UNITED STATES DISTRICT COURT
 9                              DISTRICT OF NEVADA
                                       -oOo-
10
      UNITED STATES OF AMERICA,                               Case No. 2:99-cr-00366-APG-BNW
11
                               Plaintiff,                     GOVERNMENT’S MOTION TO
12                                                            DISMISS CRIMINAL
                   vs.                                        INDICTMENT PURSUANT TO
13                                                            FEDERAL RULE OF
      FRANCISCO AMEZCUA,                                      CRIMINAL PROCEDURE 48(A)
14
                              Defendant.                                  ORDER
15

16

17           The United States of America, by and through the undersigned attorney, respectfully

18   seeks leave of court pursuant to Federal Rule of Criminal Procedure 48(a) to dismiss the above-

19   captioned case and any outstanding warrant (if any) against Defendant FRANCISCO

20   AMEZCUA. The United States evaluated the age of the case and determined that dismissing

21   the case, and any outstanding warrant, is in the best interest of justice.

22   ///

23

24



                                                       1
 1         Accordingly, the United States respectfully requests that the Court dismiss the

 2   indictment and any outstanding warrant against the above-captioned defendant.

 3   DATED: October 29, 2019

 4                                             Respectfully submitted,

 5                                             NICHOLAS A. TRUTANICH
                                               United States Attorney
 6
                                                      //s//
 7                                             CHRISTOPHER D. BAKER
                                               Assistant United States Attorney
 8

 9
                                       granted and this case is DISMISSED.
     The Government’s motion is hereby ________________________.
10
     SO ORDERED:
11   IT IS SO ORDERED.
     ________________________________                        Dated:_________________
12   United States District / Magistrate Court Judge
                                                __________________________________
13
                                                UNITED STATES DISTRICT JUDGE
                                                Dated: October 30, 2019.
14

15

16

17

18

19

20

21

22

23

24



                                                   2
